Appeal by the defendant from an order of the Supreme Court, Kings County (Hall, J.), dated May 22, 2003, which, after a hearing, pursuant to Correction Law article 6-C, designated him a level two sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the hearing court properly relied on his testimony and his admissions to the prison drug treatment providers in classifying him as a level two sex offender. Correction Law § 168-n (3) specifically authorizes a hearing court to utilize reliable hearsay evidence in reaching its determination (see People v Myers, 306 AD2d 334 [2003]). The Supreme Court’s determination was supported by clear and convincing evidence, and therefore will not be disturbed on appeal. Florio, J.P., Smith, Crane and Rivera, JJ., concur.